DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “3” and “10” have both been used to designate the “blood-test reader” and “blood-test disposable”. The instance of “blood-test reader 10” occurs in paragraph [0229] (paragraphs numbered as in Applicant’s pre-grant publication US 2022/0015737), which should be corrected to “blood-test reader 3.” The instance of “blood-test disposable 3” occurs in paragraph [0260], which should be corrected to “blood-test disposable 10.” Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 5 is objected to for the following minor typographical error: “testis” should be corrected to “test is.”
Claims 5 and 11 are objected to because of the following informalities:  the use of ‘and/or’.  Appropriate correction is required. For the purposes of examination, the claim 5 as written is interpreted as “at least one of specifying that a blood test is recommended for the liver health assessment of the subject and prompting the operator to collect a capillary blood sample from the subject.”  For the purposes of examination, the claim 11 as written is interpreted as “at least one of light reflectance and light transmittance.” Refer to footnote 4 of Ex parte Gross (Appeal No. 2011-004811), in which the Board noted that the “preferred verbiage” is “at least one of A and B” to communicate the same scope.
Claims 6 and 21 are objected to because of the following informalities: The claims recite “a limit between values for which liver does not suffer from health impairment in average, and values for which liver may suffer from health impairment.” The bolded texts are missing appropriate articles that would help to clarify the claim language. Appropriate correction is required.
	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 recites the limitation “said finger” each in the fourth bullet point of the claims.  There is insufficient antecedent basis for this limitation in the claim as “a finger” is not previously cited by the claims. For this reason, claims 1, 17, and their dependents are indefinite. 
Further, claim 6 and 21 recite “when said value passes a threshold value corresponding to a limit between values for which liver does not suffer from health impairment in average, and values for which liver may suffer from health impairment.” It is unclear how the value corresponds to a limit between a first value “in average” and a second value. It is further indefinite what the ‘average’ refers to in relation to not suffering from the health impairment. Absent any further definition in the specification beyond identical recitation of this claimed language, it is unclear how the “threshold value is determined.” For this reason, claims 6 and 21 are indefinite. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-11, 16, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sandrin et al (WO 2015014763, of which US 2016/0198992 is relied upon for citation purposes as a US equivalent), in view of Bearinger et al. (US 2017/0176302) and Cales et al. (US 2014/0005500). 
Regarding claim 1, Sandrin teaches A system for determining a health condition of the liver of a subject (“an embodiment of the invention is directed to a non-invasive system constructed and arranged to calculate a human or animal accurate, reliable, standardized and complete score” [0009]; “In a non limiting embodiment, this score may be dedicated to the field of hepatology and more particularly may be related to the liver” [0048]), the system comprising:
an elastography device configured to measure at least one mechanical parameter relative to the propagation of shear waves in liver (“In the example illustrated in FIG. 1, the non-invasive system 1 comprises also a first measurement slave device constructed and arranged to carry out measurements of physical parameters 7... The first in-vivo measurement slave device 7 may be an elastography device or an ultrasound scanner” [0060]; “the elastography device 7 is adapted to measure physicals parameters of the liver from the group consisting of elasticity, viscosity, ultrasound attenuation, and shear wave speed, or any combination thereof” [0061], whereby the physical parameters listed are indicative of mechanical parameters),
a blood-test reader and a blood-test disposable associated to the blood test reader, the blood-test disposable being configured… to be inserted in the blood test reader and the blood-test reader being configured to determine a concentration of at least one liver enzyme in said blood sample (“the first in-vitro measure slave device 2 is a POCT which may be a system for photometric analysis for determining the concentration of a substance carried by a blood sample or other fluid sample taken from a human or an animal. Such system comprises a disposable device 3 having a plurality of cuvettes containing reagents wherein, for instance, a blood sample drawn from a human is placed” [0051]; “the POCT 2 is a clinical chemistry analyser… adapted to measure biochemical parameters selected from the group consisting of albumin, alkaline phosphastase, aspartate aminotransferase, alanine aminotransferase, amylase, bilirubin, blood urea nitrogen, calcium, creatine kinase, chloride, creatinine, C-reactive protein, gamma glutamyl, transpeptidase, glucose, potassium, magnesium, sodium, phosphorus, total carbon dioxyde, total protein, uric acid, total cholesterol, high density lipoprotein, triglycerides, hyaluronic acid, and alpha 2 macroglobulin, or any combination thereof” [0052]-[0053], wherein the list includes several liver enzymes), wherein:
the blood-test disposable comprises:
reagents, appropriate to detect said at least one liver enzyme in said blood sample (“An embodiment of the invention relates also to a disposable device that contains reagents which are constructed and arranged to react with a biological sample taken from a human or an animal, the disposable device being constructed and arranged to be loaded into a slave device constructed and arranged to carry out measurements of biological parameters” [0038]),
and wherein
the blood-test reader is operatively connected to the elastography device (both the POCT in-vitro measure slave device 2 and the elastography in-vivo measurement slave device 7 are operated by the master device 10 as illustrated in Fig. 1, whereby “the master device 10 is constructed and arranged to collect the parameters from: the first in-vitro measurement slave device 2 constructed and arranged to carry out measurements of biological parameters which is formed according to the example by a point of care testing of the type clinical chemistry analyser” and “the first in-vivo measurement slave device 7 constructed and arranged to carry out measurements of physical parameters which is formed according to the example by an elastography device” [0065]; Further, “the biological, physical, personal and demographical parameters are collected automatically by the master device 10. For that purpose, each slave device 2, 6, 7, 8, 9, 12, 13 is connected to the master device 10” [0075]; thus, the POCT 2 and elastography device 7 are operably connected via the master device 10), and
a control and processing system (master device 10 “is a computer” [0077], which necessarily includes a processing system), comprising at least a processor and a memory (“Various forms of computer readable media may be involved in carrying one or more sequences of one or more instructions to processor of the master device 10 for execution” [0078]; “According to an embodiment of the invention, the measurement slave devices and/or master device may each include one or more processors executing one or more sequences of one or more instructions contained in a memory to perform their intended functions” [0100]), configured to control the elastography device and the blood test reader (master device 10 functionality as described above in [0065]), the control and processing system being programmed to execute the following steps:
S1—acquiring a value of said at least one mechanical parameter, measured by the elastography device (“the master device 10 is constructed and arranged to collect the parameters from… the first in-vivo measurement slave device 7 constructed and arranged to carry out measurements of physical parameters which is formed according to the example by an elastography device” [0065]),
S2—acquiring a value of a concentration of said at least one liver enzyme in a blood sample collected from the subject, measured by the blood-test reader (the master device 10 is constructed and arranged to collect the parameters from: the first in-vitro measurement slave device 2 constructed and arranged to carry out measurements of biological parameters which is formed according to the example by a point of care testing of the type clinical chemistry analyser” [0065]), and
S3—determining a health condition of the liver of the subject, taking into account both the value of said at least one mechanical parameter and the value of the concentration of said at least one liver enzyme (“Therefore, the calculated score comprises biological, physical, personal and demographical parameters” [0073]) and outputting data representative of said health condition (“In this example, the master device comprises a display screen capable of displaying the calculated accurate, reliable, standardized and complete score” [0077]).
However, Sandrin does not directly disclose that the blood-test disposable being configured to receive a capillary blood sample, nor wherein: the blood-test disposable comprises: a capillary tube for collecting said blood sample from said finger. Bearinger is relied on instead for disclosing an apparatus for sample collection and mating with a test apparatus for sample handling, processing, and detecting, which shares a technical field with the instant application. Specifically, Bearinger teaches “[t]he sample collector 10 can be configured to collect a sample 10a. The sample 10 a can include a variety of samples such as blood, urine, saliva, mucous, feces, semen, tissue, cells, food, liquids, solids, gases, etc. The sample collector 10 can comprise a collection medium 10 b, such as absorbing sponges, porous materials, capillary tubes, pipets, swabs, etc… In some other embodiments, the sample collector 10 can comprise a collection medium 10 b comprising a capillary tube, the capillary tube can be placed near a finger prick to collect a blood sample 10 a”([0071]). It is noted that blood obtained in the capillary tube from pricking the finger necessarily corresponds to capillary blood. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sandrin to include a sample collection device such as the sample collector 10 with a capillary tube collection medium 10b of Bearinger as a well-known method of sample collection in the field of patient sample diagnostic testing.  
However, neither Sandrin, nor its modification with Bearinger teaches said health condition being represented by a health or disease stage identified among different stages of a given health condition classification, or being represented by a value of a benchmark parameter taking into account both the value of said at least one mechanical parameter and the value of the concentration of said at least one liver enzyme, or being represented both by said health or disease stage and by said value of said benchmark parameter. Cales is relied on instead as it discloses an analogous non-invasive method and system for assessing liver health to the instant application. Cales describes an embodiment wherein “the non-invasive test comprises at least one combination score result, obtained a mathematical combination, preferably by logistic regression or by synchronous binary combination, of at least one biomarker, at least one clinical marker, at least one data resulting from a physical method and/or at least one score result” ([0030]), whereby “said combination score is a test selected from the group comprising ELF, FIBROSpect™, APRI, FIB-4, Hepascore, Fibrotest™, FibroMeter™ and CirrhoMeter™, preferably said non-invasive score is a FibroMeter3G,” which encompass blood tests for detection of liver enzymes as conveyed in paragraph [0031]. Further, “said physical method is selected from the group comprising medical imaging data, preferably is selected from the group comprising ultrasonography, especially Doppler-ultrasonography, elastometry ultrasonography and velocimetry ultrasonography, such as, for example, Fibroscan™, ARFI, VTE; IRM; and MNR, especially MNR elastometry or velocimetry, more preferably the physical method is Fibroscan™” ([0032]).
Specifically, Cales teaches that “[a]nother object of the invention is a non-invasive method for assessing the presence and/or severity of a lesion in an organ of an animal, including a human, said method comprising the steps of:
(a) carrying out at least one non-invasive test resulting in a value, preferably said value is a score result,
(b) positioning the at least one value in a class of a detailed classification, and
(c) assessing the presence and/or the severity of a lesion in an organ based on the class wherein said score result has been positioned in step (b)” ([0012]). This evidence from Cales reads on said health condition being represented by a health or disease stage identified among different stages of a given health condition classification, whereby the “score result” corresponds to the health condition and the “detailed classification” of “the presence and/or severity of a lesion in an organ” corresponds to the health condition classification. Further, “According to an embodiment, the organ is the liver and the detailed classification is a detailed fibrosis classification and/or a detailed necrotico-inflammatory activity classification” ([0017]).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing of the calculated score of Sandrin with the score processing of Cales in order to implement “a new detailed classification of liver fibrosis stages, leading to an improved diagnostic accuracy and precision” (Cales, [0001]). 
It is noted that the method of claim 17 is also taught as above for claim 1, and further by Sandrin to teach S100 – measuring a value of said mechanical parameter using elastography device, for the liver of the subject under examination (“the elastography device 7 is adapted to measure physicals parameters of the liver from the group consisting of elasticity, viscosity, ultrasound attenuation, and shear wave speed, or any combination thereof” [0061]; “the measurement slave devices and/or master device may each include one or more processors executing one or more sequences of one or more instructions contained in a memory to perform their intended functions (carry out measurements, collect information, send information, . . . )” [0100]). The combination of Sandrin and Bearinger as conveyed previously for claim 1 further teaches S200 – collecting a capillary blood sample for the subject by means of said capillary tube (Sandrin: “Such system comprises a disposable device 3 having a plurality of cuvettes containing reagents wherein, for instance, a blood sample drawn from a human is placed” [0051], indicating a sample collection step; Bearinger: “the sample collector 10 can comprise a collection medium 10 b comprising a capillary tube, the capillary tube can be placed near a finger prick to collect a blood sample 10 a” [0071]), and then introducing the blood-test disposable in the blood-test reader (“The disposable device 3 is adapted to be loaded into the first in-vitro slave device 2” Sandrin [0051]). The motivation to combine Sandrin and Bearinger is the same as that conveyed above by claim 1. 
With regard to claim 2, Sandrin further teaches wherein the control and processing system is programmed to control the elastography device and the blood test reader so that they start respectively an elastography measurement process, and a blood test process including collection and analysis of said blood sample, within a single time frame: “This point of care testing 2 is near or at the site of patient examination and eliminates the time consuming need to send and carry a biological sample to a central laboratory for testing. Therefore, the point of care testing 2 allows a user or a medical practitioner at the patient's location, to obtain a reliable, accurate quantitative, analytical result that is qualitatively better as compared to a result which would be obtained in a laboratory due to the fact that the biological sample is not transported to the laboratory (i.e. at a different location than the patient's location)” ([0050]). The “site of patient examination” includes all the functions carried out by the in-vitro and in-vivo measurement slave devices, such as the POCT 2 and the elastography device 7, which is operated by the master device 10 to calculate a score combining measurements from the various slave devices. Further, “FIG. 4 illustrates an embodiment of the invention showing a non-invasive method 100 for calculating a human or animal score, the method 100 comprising:
in the vicinity of a patient (in other words in the room where the measurements are carried out), measuring and calculating biological parameters 101;
in the vicinity of a patient (in other words in the room where the measurements are carried out), measuring and calculating physical parameters 102;
determining 103 the human or animal score comprising the biological and physical parameters that are measured and calculated. The step of determining 103 may be realized in the room where the measurements are carried out or at a remote room/location” ([0089]). Steps 101 and 102 indicate the initiation of the measurement processes from slave devices 2 and 7. Additionally, “[t]he accurate, reliable, standardized and complete score can be obtained shortly (even during the consultation)” ([0093]). These portions of Sandrin indicate that the measuring of the biological parameters and physical parameters from slave devices 2 and 7, respectively, are carried out “at the site of patient examination”, “at the patient’s location”, “in the room where the measurements are carried out”, and “during the consultation” in order to determine “the human or animal score comprising the biological and physical parameters that are measured and calculated” ([0089]). Under the broadest reasonable interpretation of within a single time frame, “during the consultation” defines a time frame in the context of a patient examination. 
It is noted that the method of claim 18 is also taught by this portion of Sandrin as conveyed above for claim 2, in light of the analysis provided previously for claim 17.
Regarding claim 3, Sandrin further teaches the system of claim 2, wherein the control and processing system is programmed so that said time frame has a duration of 30 minutes at most. The evidence of Sandrin provided above wherein “[t]he accurate, reliable, standardized and complete score can be obtained shortly (even during the consultation)” ([0093]) represents a given time frame. While the Sandrin does not specify the length of “the consultation” as less than 30 minutes, those skilled in the art generally appreciate the benefits of reduced examination and processing time. It therefore would have been obvious to one of ordinary skill in the art to provide control and processing in under 30 minutes in order to increase efficiency, expedite diagnosis for necessary treatments, and to accommodate seeing more patients, for example.   
Regarding claim 4, the modification of Sandrin further teaches the system of claim 1, wherein the blood-test disposable is configured so that said blood sample, collected by means of said capillary tube, has a volume of 60 microliters at most. Bearing teaches that “[t]he blood sample collector 10 can be in the form of microcapillary tubes for volumes of less than about, 1, 2, 3, 4, 5, 10, 15, 20, 30, 40, 50 microliters. For example, the microcapillary tube can have a volume from about 2 microliter to about 8 microliter in some embodiments” ([0089]). These values fall below the upper range limit of 60 microliters. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sandrin to include the sample collection device such as the sample collector 10 with a capillary tubes of Bearinger as a well-known method of small sample collection in the field of patient sample diagnostic testing.  
With regard to claim 7, the modification of Sandrin further teaches wherein the control and processing system is programmed to execute the following steps:
S20′—controlling an operator interface so that said interface transmits information prompting an operator to collect a capillary blood sample from the subject and to launch the analysis of this blood sample, then, once the blood-test disposable has been inserted in the blood-test reader,
S10—controlling the elastography device so that the elastography device starts an elastography measurement process, then said steps S1 and S2, and then, said step S3: First, “the master device is a computer. In this embodiment, the biological, physical, personal and demographical parameters may be collected via an interface, such as a keyboard, on which the user enters parameters measured by the slave devices. In this example, the master device comprises a display screen capable of displaying the calculated accurate, reliable, standardized and complete score” ([0077]). It would be obvious to one of ordinary skill in the art to modify such a display screen for conveying information to further provide instruction to collect a sample, which is obtained as described in [0051]: “the first in-vitro measure slave device 2 is a POCT which may be a system for photometric analysis for determining the concentration of a substance carried by a blood sample or other fluid sample taken from a human or an animal.” Such instruction provided to the user would be obvious to display on a display screen in order to ensure any require chronological order and to reduce human error from forgetting a step or misremembering the order of steps. Sandrin further conveys that its “system comprises a disposable device 3 having a plurality of cuvettes containing reagents wherein, for instance, a blood sample drawn from a human is placed… The disposable device 3 is adapted to be loaded into the first in-vitro slave device 2”  Sandrin further teaches the elements of S10, “a first measurement slave device constructed and arranged to carry out measurements of physical parameters 7,” which “may be an elastography device or an ultrasound scanner” ([0060]). Finally, Sandrin teaches steps S1 and S2, and then, said step S3 as conveyed previously by paragraphs [0065] and [0073] for these steps in claim 1 above.  
Further, it is noted that Sandrin conveys in Fig. 4 “a non-invasive method 100 for calculating a human or animal score, the method 100 comprising… measuring and calculating biological parameters 101… measuring and calculating physical parameters 102; determining 103 the human or animal score comprising the biological and physical parameters that are measured and calculated” ([0089]), which follows the order of S20’ and S10, as well as the final step of S3. In the current rending of the claim language, it is interpreted that the order of S1 and S2 is not fixed, and in the absence of showing criticality of unexpected results of a given order, one of ordinary skill in the art would think to modify the order of S1 and S2 as necessary.  
Bearinger is relied on as above for claim 1 to teach the collection of capillary blood as the sample, for the same reasons as previously provided.
With regard to claim 9, the modification of Sandrin further teaches the system of claim 1, wherein the capillary tube is fixed to a part of said disposable via Bearinger: “FIG. 3 schematically illustrates the sample handling and processing apparatus 100 with the distal end of the dispenser 30 exposed when the adapter 40 is removed. The apparatus 100 can comprise the sample collector 10. In some embodiments, the sample collector 10 can be disposed at a distal end of the dispenser 30 as shown in FIG. 3. For example, the sample collector 10 can be built into the dispenser 30. In some other embodiments, the sample collector 10 can comprise a click-on or snap-on piece (not shown) to attach onto the dispenser 30. In some alternative embodiments, the sample collector 10 can be a separate piece that is configured to be attached to the dispenser 30, and a cassette or cartridge. In yet some other embodiments, the sample collector 10 can be disposed into a cassette or cartridge” ([0071]). As previously conveyed, the sample collector 10 may be a capillary tube. This evidence illustrates various embodiments for fixing the collector 10 in the form of a capillary tube to the apparatus 100 or test apparatus 200, which together form the disposable analogous to the disposable device 3 of Sandrin. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disposable 3 of Sandrin with the sample collector and cassette/cartridge of Bearinger in order to collect the blood sample directly onto a component of the disposable for testing purposes so as to reduce the level of steps for an operator and therefore the complexity of the examination. 
Regarding claim 10, the modification of Sandrin further teaches the system of claim 9, wherein the blood test disposable comprises:
a cartridge, containing said reagents, and
a detachable plug,
the capillary tube being fixed to the detachable plug, or to the cartridge, the plug and the cartridge being configured so that:
the plug can be detached from the cartridge and then re-plugged onto the cartridge, and so that
when the plug is plugged onto the cartridge, the capillary tube is hosted inside the disposable and the blood sample collected by the capillary tube comes into contact with said reagents. First, Sandrin teaches that the disposable device 3 “contains reagents which are constructed and arranged to react with a biological sample taken from a human or an animal” ([0038]), which, as previously stated, are reactive to various liver enzymes. However, Sandrin does not teach the detachable plug and other aspects related to it. Bearing instead teaches the apparatus 100 containing the sample collector 10, which herein corresponds to the detachable plug for its ability to connect with the test apparatus 200, which corresponds to the cartridge: “FIG. 6A schematically illustrates an enclosed system 500 comprising a sample handling and processing apparatus 100 and a test apparatus 200 for sample handling, processing and detecting. The apparatus 100 can be used with the test apparatus 200, such as a LAMP cassette or cartridge, forming the enclosed and integrated sample collecting, processing and detecting system” ([0083]). The fixed relationship between the capillary 10 and the apparatus 100, hereby corresponding to the capillary tube being fixed to the detachable plug has been demonstrated previously for claim 9 by paragraph [0071] of Bearinger.  Further, Bearing states that “[t]he test apparatus 200 can comprise multiple discrete wells or chambers, for example, a 4-well cassette 200 comprising wells 211-214 is shown in FIG. 6A. The discrete wells or chambers 211-214 in the test apparatus or LAMP cassette or cartridge 200 can be pre-loaded with multiple different lyophilized nucleic acid amplification reagents... The apparatus 100 can add the sample 10 a in buffer 25 a and dye 15 a to discrete, isolated wells or chambers 211-214 in the LAMP cassette or cartridge 200, enabling multiplexed LAMP reactions” ([0084]). While Bearinger illustrates an example for nucleic acid testing, the structural elements nonetheless teach the relevant claim elements in relation to the modification with Sandrin.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure of the disposable device 3 of Sandrin containing the “reagents which are constructed and arranged to react with a biological sample taken from a human or an animal” ([0038]) for liver health assessment with the apparatus 100 and cassette 200 of Bearing, representing the detachable plug and cartridge, respectively, in order to provide separate components for ease of sample acquisition via the apparatus 100 to then mate with the cartridge, to avoid sample collection with a single bulky disposable device. 
With regard to claim 11, the modification of Sandrin further teaches the system of claim 1, wherein said at least one liver enzyme is one of: aspartate aminotransferase, hereinafter “AST”, alanine aminotransferase, hereinafter “ALT”, gamma-glutamyl transferase, hereinafter “GGT”,
said reagents are appropriate to detect said at least one liver enzyme optically,
the blood-test disposable is configured so that at least a part of the blood sample mixes with said reagents in a first reaction zone,
the blood-test reader comprises at least a light source and a light sensor for determining the concentration of said at least one liver enzyme in said blood sample, by means of a light reflectance and/or transmittance measurement at the first reaction zone: First “the first in-vitro measure slave device 2 is a POCT which may be a system for photometric analysis for determining the concentration of a substance carried by a blood sample or other fluid sample taken from a human or an animal” [0051], whereby “photometric analysis” necessarily encompasses optical detection and light reflectance and/or transmittance measurement. Further, “the POCT 2 is a clinical chemistry analyser… adapted to measure biochemical parameters selected from the group consisting of albumin, alkaline phosphastase, aspartate aminotransferase, alanine aminotransferase, amylase, bilirubin, blood urea nitrogen, calcium, creatine kinase, chloride, creatinine, C-reactive protein, gamma glutamyl, transpeptidase, glucose, potassium, magnesium, sodium, phosphorus, total carbon dioxyde, total protein, uric acid, total cholesterol, high density lipoprotein, triglycerides, hyaluronic acid, and alpha 2 macroglobulin, or any combination thereof” [0052]-[0053]). 
However, Bearinger is relied on instead to teach the blood-test disposable is configured so that at least a part of the blood sample mixes with said reagents in a first reaction zone. Any one of the individual wells 211-214 of the cartridge 200 correspond to a first reaction zone, under its broadest reasonable interpretation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disposable device 3 of Sandrin to establish discrete reaction areas such as provided by the “discrete and isolated chambers” 211-214 ([0011]) of Bearinger in order to provide a specified region for the photometric analysis by the in vitro slave device 2 for generating a biological measurement.
Regarding claim 16, Sandrin further teaches the system of claim 1 further configured to allow for determining a platelets count in said blood sample or in another blood sample collected from the subject, and wherein the control and processing system is programmed in order to determine said health condition, in step S3, taking also into account said platelets count: Sandrin discloses a “clinical hematology analyser 6 is adapted to measure hematology parameters selected from the group consisting of platelet, white blood cell, red blood cell, prothrombin index, and INR, or any combination thereof” ([0054]). Further, “[a]n embodiment of the invention relates also to a human or animal score combining physical parameters and biological parameters, the biological parameters being selecting from the group consisting of: …aspartate aminotransferase, alanine aminotransferase… , gamma glutamyl transpeptidase… , platelet… or any combination thereof” ([0034]).
With regard to claim 19, the modification of Sandrin further teaches the method of claim 17, wherein the control and processing system outputs an error message when steps S100 and S200 are not executed within a single time frame having a maximum, preset duration. As a continuation of the analysis of claims 2 an 18, Sandrin conveys that its “point of care testing 2 is near or at the site of patient examination and eliminates the time consuming need to send and carry a biological sample to a central laboratory for testing. Therefore, the point of care testing 2 allows a user or a medical practitioner at the patient's location, to obtain a reliable, accurate quantitative, analytical result that is qualitatively better as compared to a result which would be obtained in a laboratory due to the fact that the biological sample is not transported to the laboratory (i.e. at a different location than the patient's location)” ([0050]). Since time is a noted factor affecting the results, and as stated previously, the biological sampling and physical sampling are obtained, measured, and a “complete score…obtained….(even during the consultation)” ([0093]), it would have been obvious for the system via its interface and display screen (see analysis for claim 3) to provide information indicating suboptimal testing conditions based on “the time consuming need to and carry a biological sample to a central laboratory for testing” ([0050]). This, those skilled in the art would find it obvious to indicate when the in the form an error message that steps S100 and S200 are not conducted “during the consultation” ([0093]). 

Claims 5-6 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sandrin, Bearinger, and Cales as applied to parent claim 1, and further in view of Friedrich-Rust et al. (Real-Time Elastography for Noninvasive Assessment of Liver Fibrosis in Chronic Viral Hepatitis) and Poynard (EP2600266, of which US 2014/0329260 is relied on as a US equivalent). 
With regard to claim 5 and claim 20, the modification of Sandrin teaches the system of claim 1/the method of claim 17, wherein the control and processing system is programmed to execute the following steps:
S10—controlling the elastography device so that the elastography device starts an elastography measurement process, then said step S1 (“Such elastography device 7 is constructed and arranged to emit and acquire ultrasonic signals to follow tissue motions associated with shear wave propagation through biological tissues” [0060] as controlled by “master device 10 constructed and arranged to collect the parameters…from… the first in-vivo measurement slave device 7 constructed and arranged to carry out measurements of physical parameters” [0064]-[0065]) then said step S2 ([0065] as conveyed previously for claim 1), and then said step S3 ([0073] as conveyed previously for claim 1).
However, the modification of Sandrin does not teach if the value of said at least one mechanical parameter acquired in step S1 fulfils a given criterion:
S3′—determining the health condition of the liver of the subject taking into account the value of said at least one mechanical parameter regardless of a concentration of said at least one liver enzyme in the subject's blood, and outputting data representative of said health condition, while
if the value of said at least one mechanical parameter does not fulfil said criterion:
S20—controlling an operator interface so that said interface transmits information specifying that a blood testis recommended for the liver health assessment of the subject and/or prompting the operator to collect a capillary blood sample from the subject and to launch the analysis of this blood sample.
Friedrich-Rust is relied on instead as it teaches an analogous non-invasive assessment of Liver health to the instant application. Specifically, Friedrich-Rust teaches via Fig. 2A illustrating “a high correlation of increasing elasticity scores with increasing stage of fibrosis” (1st paragraph of 3rd column, pg. 761), which reads on the steps of S3′. Here the “stage of fibrosis” corresponds to the health condition of the liver in the absence of the concentration of said at least one liver enzyme in the subject’s blood. The resulting fibrosis stage based on METAVIR fibrosis stages corresponds to the output data representative of said health condition. It would have been obvious to modify the processing of Sandrin to determine the fibrosis stage of the liver based on only the elastography results in order to simply processing and reduce the time need to make a diagnosis. 
However, the modification of Sandrin with Friedrich-Rust does not teach if the value of said at least one mechanical parameter acquired in step S1 fulfils a given criterion or if the value of said at least one mechanical parameter does not fulfil said criterion. Poynard is relied on instead as it discloses an analogous method for diagnosing liver diseases to the instant application, such as fibrosis. Specifically, Poynard conveys the “the physician shall use only the Fibrotest® result of the Fibroscan® data is not usable (about 20% of case), and only the Fibroscan® result if the Fibrotest® result is not applicable” ([0095]).  Here, the elastography results from the Fibroscan® are used to determine the METAVIR stage when the blood test results of the Fibrotest® are not required, interpreted as when the elastography results fulfil a given criterion. Likewise, when the elastography results do not fulfil a given criterion, the blood test results from the Fibrotest® are required.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the score determination 103 of Sandrin such that for a given value of elastography results of the Fibroscan® test of Poynard, a fibrosis score can be determined without the need for a Fibrotest® measurement in order to streamline and expedite a process of diagnosis liver health. 
Additionally, the analysis conveyed for claim 7 above is applicable for teaching the control of an operator interface so that said interface transmits information specifying that a blood test is recommended for the liver health assessment of the subject and/or prompting the operator to collect a capillary blood sample from the subject and to launch the analysis of this blood sample
However, for claim 20 it is noted that according to MPEP section 2111.04 II, that “the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.” In this instance, since claim 20 depends on claim 17, whereby S1, S2, and S3 happen, then the broadest reasonable interpretation of claim 20 does not require S3′.  
Regarding claims 6 and 21, the modification Sandrin further teaches the system of claim 5/method of claim 20, wherein the control and processing system is programmed to determine that the value of said at least one mechanical parameter does not fulfil said criterion when said value passes a threshold value corresponding to a limit between values for which liver does not suffer from health impairment in average, and values for which liver may suffer from health impairment. Friedrich-Rust teaches “the distribution of elasticity scores according to METAVIR fibrosis stages, the cutoff values were determined as 100.1 for F ≥ F2, 102.5 for F ≥ F3, and 111.75 for F = F4 (Table 3)” (3rd column, pg. 761) where “F0, no fibrosis; F1, portal fibrosis without septa; F2, portal fibrosis  with  few  septa;  F3,  numerous  septa  without cirrhosis;  and  F4, cirrhosis” (last paragraph of Liver Histology, pg. 759). Thus, the elasticity scores comprising only elastography measurement values (i.e., mechanical parameters) has cutoff values between fibrosis stages. It can be assumed that the cut-off value corresponding to a limit between values for which liver does not suffer from health impairment…and values for which liver may suffer from health impairment is represented by the value of 100.1 in the given instance. Friedrich-Rust discloses that “[a]ltogether, 80% of the patients with significant fibrosis (F ≥ F2) could be correctly identified with the real-time elastography (sensitivity)” (last paragraph of Relationship Between Liver Elasticity and Liver Histology, pg. 761). In other words, the elasticity value of 100.1, corresponding to the cut-off value that represents a threshold value corresponding to a limit between values for which the liver does not and does suffer from health impairment. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the score determination 103 of Sandrin such that if the liver elasticity of Friedrich-Rust signifies “healthy” liver, then the process of liver health diagnosis can be streamlined and expedited by not requiring a blood test analysis.  

Claim 8 is are rejected under 35 U.S.C. 103 as being unpatentable over Sandrin, Bearinger, and Cales as applied to parent claim 1, and further in view of Friedrich-Rust et al. (Real-Time Elastography for Noninvasive Assessment of Liver Fibrosis in Chronic Viral Hepatitis). 
Regarding claim 8, the modification Sandrin teaches the system according to claim 1, but does not disclose wherein:
different computation formulas are associated, in the memory of the control and processing system, to different ranges of values of said at least one mechanical parameter, each computation formula corresponding to a given benchmark parameter for liver health assessment and each computation formula enabling to compute the corresponding benchmark parameter from said at least one mechanical parameter and from the concentration of said at least one liver enzyme in said blood sample,
the control and processing system is programmed to select one of these benchmark parameters, by comparing the value of said at least one mechanical parameter, previously measured on the subject's liver, to the ranges of values associated respectively to these different benchmark parameters, and wherein
the control and processing system is programmed to compute a value of the benchmark parameter previously selected, according to the formula associated to this benchmark parameter, in step S3. 
Friedrich-Rust is relied on instead and specifically, Friedrich-Rust teaches “combining the elasticity score with platelet count and GGT calculated by the following formula: 
combined elasticity – laboratory score = 158 + 0.28 x elasticity score – 38 x log10 platelet count [103/mm3] + 0.3 x log10 GGT [x ULN]
where ULN is the upper limit of the normal range for GGT…The combined elasticity-laboratory score ranged from 82 to 137” (middle column, pg. 761).This formula corresponds to a computation formula corresponding to a given benchmark parameter. The “elasticity score” provides the at least on mechanical parameter and the “γ-glutamyl transpeptidase (GGT) level” corresponds to the concentration of said at least one liver enzyme in said blood sample. Friedrich-Rust further conveys that “[t]he best diagnostic accuracy was obtained by combining the variables used for the calculation of the elasticity score with platelet count and GGT,” whereby “[a] high correlation of increasing combined elasticity-laboratory scores with increasing stage of fibrosis was observed (Fig. 2C)” (final paragraph, pg. 761). Here, the “stage of fibrosis” corresponds to liver health assessment of the benchmark parameter. 
	Further, Friedrich-Rust teaches  the “generation of an Elasticity Score” on pg. 761, based on only the elastography data, whereby “[t]he elasticity scores ranged from 65 to 122.” Fig. 2A illustrates “a high correlation of increasing elasticity scores with increasing stage of fibrosis was observed” (1st paragraph, 3rd column, pg. 761). Additionally, “[w]ith regard to the distribution of elasticity  scores  according  to  METAVIR  fibrosis stages,  the  cutoff  values  were  determined  as 100.1 for F ≥ F2, 102.5 for F ≥ F3, and 111.75for F = F4 (Table 3)” (2nd paragraph, 3rd column, pg. 761). This evidence reads on comparing the value of said at least one mechanical parameter, previously measured on the subject’s liver, to the ranges of values associated respectively to these different benchmark parameters.
Thus, the value of the of the “combined elasticity – laboratory score” is computed according to the formula associated to this benchmark parameter. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the step of determining 103 the human or animal score of Sandrin with the “combined elasticity – laboratory score” and its processing of Friedrich-Rust “[i]n combination with simple laboratory values, real-time elastography can  further improve the discrimination of different fibrosis stages, which plays a decisive role in the management of patients with viral hepatitis” (middle paragraph of 2nd column, pg. 763). Further, since in Sandrin, “the master device is a computer” ([0077]), “[v]arious forms of computer readable media may be involved in carrying one or more sequences of one or more instructions to processor of the master device 10 for execution” ([0078]). Sandrin further provides that “[t]he term ‘computer-readable medium’ as used herein refers to any medium that participates in providing instructions to processor for execution. Such a medium may take many forms, including but not limited to, non-volatile media, volatile media, and transmission media. Non-volatile media include, for example, optical or magnetic disks, such as storage device. Volatile media include dynamic memory, such as main memory” ([0101]). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sandrin, Bearinger, and Cales as applied to parent claim 11, and further in view of Dokukin et al. (WO 2021/188594).
Regarding claim 12, the modification of Sandrin teaches the system of claim 11, but does not disclose wherein the blood-test disposable comprises a filtering membrane arranged to filter blood red cells out of the blood sample collected from the subject in order to obtain a plasma sample, and is configured to bring at least a part of said plasma sample into contact with said reagents.
Dokukin is relied on instead as it discloses systems and methods that include the collection of patient samples, which shares a technical field with the instant application. Specifically, Dokukin teaches “[i]n some embodiments, blood, e.g., capillary blood, can be collected from a subject, and the collected blood can be processed and/or stored in one or more of a plurality of different formats comprising plasma, serum, dried blood, liquid blood, or coagulated blood. A cartridge can be configured to support one or more matrices that are configured to hold at least a portion (e.g., at least a predefined volume) of collected blood. The cartridge can be configured to separate (e.g., isolate or filter) one or more components of the blood comprising plasma, serum, cells (e.g., leukocytes (or white blood cells) and/or erythrocytes (or red blood cells)), polypeptide molecules (e.g., proteins, such as growth factors), polynucleotide molecules (e.g., DNA, RNA, cell-free DNA (cfDNA), cell-free RNA (cfRNA), etc.), ions, and/or small molecules (e.g., nutrients)” ([00121]-[00122]). Further “the sample chamber can be configured to perform separation of one or more components from the collected sample... Separation can occur through one or more membranes, chambers, filters, polymers, or other materials” ([00171]). For example, “[a]s the sample flows through the membrane, substrate, or filter, a first component of the sample, for example cells, can be separated from a second component of the sample, for example plasma, based on the size of the membrane, substrate, or filter pores” ([00172]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated into the disposable device 3 of Sandrin modified by the enclosed system 500 of Bearinger with a filter in the handling and processing apparatus 100 such as one described by Dokukin to separate serum from the bulk sample in order to separate and collect “one or more sample components from a bulk sample” ([00172]) for further downstream processing of the various separated sample components. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sandrin, Bearinger, and Cales as applied to parent claim 11, and further in view of Pei et al. (US 2021/0363560). 
Regarding claim 13, the modification of Sandrin teaches the system of claim 11, wherein: said at least one liver enzyme is AST or ALT (Sandrin [0053] as conveyed previously for claim 11), but does not disclose wherein:
said reagents comprise alpha-Ketoglutarate, and L-Aspartic Acid or L-alanine respectively,
the blood-test disposable comprises the following catalysts: pyruvate oxidase and peroxidase, and comprises an indicator, that becomes colored when reacting with a product of the set of reactions that occur when said at least one liver enzyme is mixed with said reagents. 
Pei is relied on instead as it discloses analogous systems and methods to the instant application for measuring liver enzymes in blood. Specifically, Pei teaches in an embodiments that “the reactant mixture containing chemicals specific to the determination of AST includes L-aspartate and α-ketoglutarate” ([0025]). Further, “[t]he analyte test strip 230 of the present invention includes at least a chemical agent in the reagent matrix of the working electrode W that consumes either pyruvate or glutamate depending on the enzyme used in the reagent matrix. The chemical agent is one of pyruvate oxidase, which can selectively react with the pyruvate present in the reaction solution developed in test cartridge 10 during use, or glutamate oxidase or glutamate dehydrogenase, which can selectively react with the L-glutamate present in the reaction solution developed in test cartridge 10 during use” ([0100]). Pei also discloses the description of an AST and ALT assay, wherein the “AST assay chemistry, which is based on the sulfonation of methyl green, results in a visual transformation from blue to pink. The ALT assay, which is based on peroxidase chemistry, generates a red dye in the presence of elevated ALT levels” ([0016]).  Thus, in a system wherein ALT and AST are detected, peroxidase and pyruvate oxidase are present to provide a colorimetric change, which necessarily provides a color indication based on the presence of the selected liver enzyme. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the reagents of disposable device 3 of Sandrin to specifically include the reagents, catalysts, and indicators of Pei as a finite number of reagents and catalysts to try based on their reactivity with the ALT or AST liver enzymes.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sandrin, Bearinger, Cales, and Pei as applied to parent claim 13, and further in view of Ehrenkranz (US 2020/0340988). 

With regard to claim 14, the modification of Sandrin teaches the system of claim 13, but does not disclose wherein: the blood-test disposable comprises an onboard control of activity of said catalysts, said onboard control comprising:
a dry control substrate containing oxaloacetate, and
a dry control pad containing said catalysts and said indicator, distinct from the control substrate,
the blood-test disposable being configured so that a liquid soaks the control substrate and the control pad when the blood-test disposable is inserted in the blood-test reader or when said blood sample is received in the blood-test disposable. 
Ehrenkranz is relied on instead as it disclose a device for performing an enzyme-based diagnostic test, which shares a technical field with the instant application. Specifically Ehrenkranz disclose in the embodiments of Figs. 2 and 3 “lateral flow enzymatic assay” cassettes including test strips 201a, 301a and calibration strips 201b, 301b. The calibration strip includes testing of a calibration standard (i.e., a sample containing a known concentration of the analyte of interest). The response to the known concentration of the analyte of interest in the calibration standard on the lateral flow enzymatic assay device may be used to generate a calibration curve that can be used to quantify the amount of the analyte of interest in the test sample” ([0051]). This calibration element provides a control mechanism for comparing the test results with a known analyte in the calibration result. The analyte of interest may in this case be oxaloacetate since, as conveyed by the Applicant’s specification “[w]hen part of the filtered blood sample, that contains AST, comes into contact with this pad, the L-Aspartic acid and the alpha-Ketoglutarate react together, AST playing the role of a catalyst (FIG. 9). This first reaction, R1, produces oxaloacetate, which then decomposes into Pyruvate and carbon dioxide, in reaction R2” ([0222]). In other words, the amount of oxaloacetate produced in reaction R1 is a direct measure of the amount of AST in the blood.  Regarding the analogous structure of the cassette 300 of Ehrenkranz, “the cassette 300 omits a calibration standard application zone and instead includes a standard solution sachet 318 that contains a known volume of a solution that contains a known amount of at least one analyte of interest. When the a standard solution sachet 318 is pierced at the time of use, the solution wicks through the conjugate pad 304 b and the calibration strip 306 b toward the absorbent pad 312. Each of the test assay strip 306 a and the calibration strip 306 b include at least one enzymatically activated detectable label 308 a and 308 b that can specifically interact with the analyte of interest for detection” ([0056]). Further, “[a]s its name implies, the assay's detection conjugate (e.g., colloidal gold) is dried down and held in place in the conjugate pad 204 a, 204 b, 304 a, 304 b until a liquid test sample is applied to the sample pad. The liquid from the sample, by capillary action moves into the conjugate pad 204 a, 204 b, 304 a, 304 b, re-hydrates the dry conjugate and allows the mixing of the sample with the conjugate. The complex of conjugate and analyte then moves into and up the assay strip 206 a, 206 b, 306 a, 306 b” ([0061]).  For a combination of Ehrenkranz with the modification of Sandrin, the structure of Ehrenkranz is as follows: “calibration strip 306 b” contains oxaloacetate, thereby corresponding to the dry control substrate. The “conjugate pads 304 a, and 304 b” include the catalysts and indicator. In this instance, the “ standard solution sachet 318 contains a known amount of at least one analyte of interest” – here a concentration of 0 in buffer. The “sachet 318” is broken when “pierced at the time of use” of being inserted into the blood-test reader.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the disposable device 3 of Sandrin to incorporate the calibration strip 301 b of Ehrenkranz as described above, in order to “provide superior results” since “the test and calibration assays are run in parallel, the cassettes and a reader device, if used, are calibrated for each assay run on each cassette, which is believed to provide more reliable quantitative results” (Ehrenkranz, [0052]).
Regarding claim 15, the modification of Sandrin as conveyed for claim 14 further teaches wherein said liquid is a liquid buffer contained in a breakable blister configured to break when the blood-test disposable is inserted into the blood-test reader via the same evidence, logic pattern, and motivation. It is noted that the sachet 318 of Ehrenkranz is analogous to a blister pack, under the claimed term’s broadest reasonable interpretation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REMY C COOPER/            Examiner, Art Unit 3793  

/CHRISTOPHER KOHARSKI/            Supervisory Patent Examiner, Art Unit 3793